Pee Cueiam :
The evidence fully justified the finding of the master that defendants’ stable and carpet-cleaning establishment were nuisances. While such establishments are not necessarily nuisances, or nuisances per se, they may become so by reason of their location, and the manner in which the business is conducted. It is necessary to have carpets cleaned, and this involves a place where such work may be done; but care should be exercised to locate such establishments where they will cause the least annoyance to others. In this case, the defendants selected a neighborhood devoted to private residences, and immediately adjoining the complainant’s house. The natural result followed,” and his home was rendered uncomfortable by the dust and moths from the carpets in the process of cleaning. This was not an imaginary grievance; it was a reality ; a nuisance of a very serious character. Nor was the stable less so, by reason of its location. The appellants might have avoided this difficulty by selecting a different neighborhood for their operations.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.